F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            DEC 24 1998
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                    No. 97-8090
                                                 (D.C. No. 97-CR-0016-J)
 RICHARD JAMES BONNER,                            (District of Wyoming)

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before EBEL, HENRY, and LUCERO, Circuit Judges.




      On January 17, 1997, Defendant-Appellant Richard James Bonner was

charged with one count of conspiracy to possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 846, and one count of possession

with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1).

A jury found Bonner not guilty on the conspiracy charge and guilty on the

possession with intent to distribute charge. Bonner challenges his conviction on



      1
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
two grounds: (1) there was insufficient evidence for his possession with intent to

distribute conviction, and (2) the trial court should have granted Bonner’s

acquittal motion. Our jurisdiction arises under 28 U.S.C. § 1291. We affirm.

      To convict Bonner of possession of methamphetamine with intent to

distribute under 21 U.S.C. § 841(a)(1), the government had to prove that Bonner

possessed a controlled substance, knew that he possessed a control substance, and

intended to distribute the controlled substance. See United States v. Wilson, 107

F.3d 774, 778 (10th Cir. 1997). Bonner contends that the government failed to

meet its burden on the third element because there was insufficient evidence to

establish his intent to distribute.

      We review sufficiency of the evidence questions de novo. See United

States v. Bell, 154 F.3d 1205, 1208 (10th Cir. 1998). Evidence is sufficient to

support a conviction if the evidence and reasonable inferences drawn therefrom,

viewed in the light most favorable to the government, would allow a reasonable

jury to find the defendant guilty beyond a reasonable doubt. Id. In examining the

evidence, we evaluate the sufficiency of the evidence by considering the

collective inferences to be drawn from the evidence as a whole. See United States

v. Johnson, 130 F.3d 1420, 1428 (10th Cir. 1997), cert. denied, 119 S.Ct. 78

(1998). We will not overturn a jury’s finding unless no reasonable juror could

have reached the disputed verdict. Id.


                                         -2-
      Reviewing the evidence in the light most favorable to the government, we

find that the combination of the various pieces of evidence provides sufficient

grounds for a reasonable jury to conclude that Bonner intended to distribute the

methamphetamine. The evidence is as follows. In December 1996, Bonner and

an acquaintance, Memory Pachowicz, lived in Rapid City, South Dakota. The

following month, Bonner and Pachowicz drove to Spokane, Washington with the

remainder of 18 ounces of methamphetamine that Pachowicz had stolen from her

boyfriend. (App. Vol. 3, at 45.) Prior to leaving for Spokane, Pachowicz

repackaged the drugs into small bundles and distributed it for resale. (Id.)

Pachowicz sold portions of this methamphetamine to Bonner on two different

occasions, once selling him a gram, (id. at 46), and another time selling him a

quarter of an ounce (7.1 grams). (Id. at 54.) Pachowicz also “fronted” Bonner an

additional ounce and a half of methamphetamine (42.5 grams) — meaning, she

advanced methamphetamine to Bonner for no money up front in exchange for a

promise to payback the money earned on resale of the substance. (Id. at 45-46,

49-50.) Pachowicz added that Bonner “was supposed to be my partner,” (id. at

51), that Bonner was present the majority of the time when Pachowicz made sales

of methamphetamine, (id. at 52), and that they had an understanding that as soon

as they arrived in Spokane, they would use, distribute, and sell the rest of the

methamphetamine “to have money to live on.” (Id. at 78, 80.) Pachowicz had


                                        -3-
assumed that Bonner would make enough money from the profit of the

methamphetamine sales that he could buy himself a car and return to Rapid City

from Spokane. (Id. at 115.)

      During their drive to Spokane, Bonner and Pachowicz stopped at the Flying

J Truck Stop in Gillette, Wyoming and became involved in a heated argument

over accusations that Bonner was stealing methamphetamine. (Id. at 112.) The

argument turned violent and Pachowicz shot at Bonner with her pistol, but

missed. (Id. at 63.) The police were summoned to investigate this disturbance and

after subsequent arrests discovered: (1) Bonner concealing 3.5 grams of

methamphetamine, inside his sock, that had been divided and packaged into five

or six separate bindles, (id. at 134-37, 174, 176, 183, 212, 217); (2) Six empty

plastic bags found on Bonner, (id. at 139-49); (3) Three hundred dollars in cash

hidden underneath the insole liner of Bonner’s right shoe, (id. at 138-39, 149);

and (4) Nine individually wrapped bags of methamphetamine, (id. at 210-11),

weighing 70 grams, (id. at 215), that were hidden in a tissue box that Bonner had

concealed in a birdcage that was in Pachowicz’s car, (id. at 191-92).

      When considered collectively and in the light most favorable to the

government, the evidence clearly provides grounds for a reasonable jury to

conclude that Bonner intended to distribute methamphetamine. There was

testimony that Bonner had previously sold methamphetamine to three different


                                        -4-
customers, (id. at 55, 81-83), that the $300 hidden in Bonner’s shoe were drug

sale profits, (id. at 104), and that Bonner intended to sell more methamphetamine

in the future, (id. at 78-80). Indeed, an officer testified that the 3.5 grams of

methamphetamine and the empty baggies found on Bonner were indicative of a

drug distribution scheme. (Id. at 140.)

      Bonner’s attempts to portray the evidence as proof of only possession and

not an intent to distribute are unpersuasive given the standard of review for

sufficiency claims. For example, Bonner argues that the $300 hidden in his shoe

were a gift from his mother and were not profits from drug sales. (Aplt. Br. at

10.) However, this argument was already apparently rejected by the jury, and

given the plethora of evidence described above, there was sufficient evidence for

a reasonable jury to conclude that Bonner intended to distribute

methamphetamine.

      Since the standard of review for sufficiency of the evidence and motions

for judgment of acquittal are the same, compare Bell, 154 F.3d at 1208

(sufficiency of the evidence) with United States v. Janusz, 135 F.3d 1319, 1323

(10th Cir. 1998) (motion of acquittal), Bonner’s acquittal motion is likewise

denied.

                                          ENTERED FOR THE COURT

                                          David M. Ebel
                                          Circuit Judge

                                           -5-